If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                       March 19, 2020
                Plaintiff-Appellee,

 v                                                                     No. 345826
                                                                       Kent Circuit Court
 RASHIKA TENEE COLLIER,                                                LC No. 18-001809-FC

                Defendant-Appellant.


Before: O’BRIEN, P.J., and JANSEN and GLEICHER, JJ.

PER CURIAM.

        Defendant appeals as of right her conviction of one count of armed robbery, MCL 750.529.
The trial court sentenced defendant, as a third-offense habitual offender, MCL 769.11, to 8 to 50
years’ incarceration. We affirm.

        This case arose as a result of a coordinated plan by defendant and her son, Dorian Collier,
to rob the victim. According to the prosecution, defendant engaged in a scheme to lure the victim
to her home with the intent that her son would rob the victim with a firearm after the victim left
her home. Although defendant did not participate directly, the prosecution charged her as an aider
and abettor.

                            I. SUFFICIENCY OF THE EVIDENCE

        First, defendant argues that the trial court erred by denying defendant’s motion for a
directed verdict because there was insufficient evidence of defendant’s guilt. Defendant was
convicted of armed robbery as an aider and abettor to her son, who allegedly carried out the
physical robbery. As defendant views it, the only evidence presented supporting defendant’s
connection to this robbery is that defendant engaged in a sexual act with the victim shortly before
the robbery near her house and her connection to the alleged assailant as his mother.

              When reviewing a trial court’s decision on a motion for a directed verdict,
       this Court reviews the record de novo to determine whether the evidence presented
       by the prosecutor, viewed in the light most favorable to the prosecutor, could
       persuade a rational trier of fact that the essential elements of the crime charged were


                                                -1-
       proved beyond a reasonable doubt. [People v Aldrich, 246 Mich. App. 101, 122;
       631 NW2d 67 (2001).]

When reviewing a directed verdict, we draw all reasonable inferences from the evidence in favor
of the prosecution. People v McKewen, 326 Mich. App. 342, 347 n 1; 926 NW2d 888 (2018).
“Circumstantial evidence and reasonable inferences arising from that evidence can constitute
satisfactory proof of the elements of a crime.” People v Nowack, 462 Mich. 392, 400; 614 NW2d
78 (2000) (quotation marks and citation omitted). Generally, a trial court’s underlying factual
findings are reviewed for clear error. People v Brown, 279 Mich. App. 116, 134; 755 NW2d 664
(2008).

        At the close of the prosecution’s proofs, defendant moved for a directed verdict of acquittal.
Defense counsel’s argument was cursory and did not specifically argue why the evidence was
insufficient. The trial court noted that the text messages between defendant and his mother were
sufficient evidence to submit the case to the jury. We begin by addressing whether this evidence
was sufficient to support the prosecution’s armed robbery charge. Armed robbery is comprised of
two elements and the prosecution must prove:

       that (1) the defendant, in the course of committing a larceny of any money or other
       property that may be the subject of a larceny, used force or violence against any
       person who was present or assaulted or put the person in fear, and (2) the defendant,
       in the course of committing the larceny, either possessed a dangerous weapon,
       possessed an article used or fashioned in a manner to lead any person present to
       reasonably believe that the article was a dangerous weapon, or represented orally
       or otherwise that he or she was in possession of a dangerous weapon. [People v
       Chambers, 277 Mich. App. 1, 7; 742 NW2d 610 (2007).]

       A defendant who aids and abets in the commission of a crime is treated for the purposes of
conviction as though he or she “directly committed the offense.” MCL 767.39; see People v
Robinson, 475 Mich. 1, 5-6; 715 NW2d 44 (2006).

       To support a finding that a defendant aided and abetted a crime, the prosecutor must
       show that (1) the crime charged was committed by the defendant or some other
       person, (2) the defendant performed acts or gave encouragement that assisted the
       commission of the crime, and (3) the defendant intended the commission of the
       crime or had knowledge that the principal intended its commission at the time he
       gave aid and encouragement. An aider and abettor's state of mind may be inferred
       from all the facts and circumstances. Factors that may be considered include a close
       association between the defendant and the principal, the defendant's participation
       in the planning or execution of the crime, and evidence of flight after the crime.
       [Carines, 460 Mich. at 757-758 (quotation marks and citation omitted).]

        Viewed in the light most favorable to the prosecution, there is sufficient evidence to support
defendant’s conviction of armed robbery under a theory of aiding and abetting. First, the evidence
was sufficient to show that Dorian committed the crime of armed robbery. The victim testified
that he was walking in the street when a “tall” and “muscular” individual approached him with a
gun. This assailant ordered the victim to give him money and the victim gave him a little over

                                                 -2-
$300. The victim testified that defendant was one of only two people who knew that he was at
defendant’s home and that she was the only one who knew when he was leaving the home.
Because of this and the victim’s identification of certain physical features, the victim believed that
it was Dorian who robbed him. Moreover, the victim believed that he recognized Dorian as the
one who robbed him because he looked at a photograph of Dorian that was hanging in defendant’s
home shortly before the robbery. A subsequent investigation of the scene revealed a single set of
footprints in the snow leading away from the robbery location. These tracks eventually led through
defendant’s backyard and to Dorian. Dorian was wearing Nike shoes with the Nike swoop insignia
on them. Thus, the first element is satisfied.

         Second, there is sufficient evidence that defendant “gave encouragement that assisted the
commission of the crime . . . .” Carines, 460 Mich. at 757-758 (quotation marks and citation
omitted). Upon defendant’s arrest, the officers retrieved the contents of defendant’s and her son’s
cell phones. In these cell phones, officers found two text messages sent on the night of the robbery.
One message sent by defendant to Dorian said, “He here,” and another message said, “Parking
down by Ronda’s old house.” Officers also found calls logged within the phone showing that
defendant contacted Dorian at 9:37 p.m. for 50 seconds and at 12:28 a.m. for 21 seconds. As the
victim testified, only defendant knew exactly when he was leaving the home and where he parked
his car. In light of this testimony and viewed in the light most favorable to the prosecution, there
is sufficient evidence that “the defendant performed acts or gave encouragement that assisted the
commission of the crime . . . .” Carines, 460 Mich. at 757-758 (quotation marks and citation
omitted).

        Finally, there is sufficient evidence that defendant intended the commission of the armed
robbery, or at least had knowledge that Dorian intended the commission of the crime and gave aid.
See id. at 758 (quotation marks and citation omitted). There is no smoking gun supporting
defendant’s knowledge and intent in this case. However, “[a]n aider and abettor's state of mind
may be inferred from all the facts and circumstances. Factors that may be considered include a
close association between the defendant and the principal, the defendant's participation in the
planning or execution of the crime, and evidence of flight after the crime.” Id. (quotation marks
and citation omitted). Here, defendant and Dorian possessed a close association as mother and
son. Moreover, defendant and Dorian communicated via telephone and text message both
immediately before and immediately after the armed robbery occurred. The victim also noted that
when he began to leave defendant’s home, defendant appeared to delay him by talking to him for
some time. A reasonable juror could easily conclude that defendant contacted Dorian and was told
to delay the victim from leaving.

        In addition, the aftermath of the assailant’s flight from the scene directly tied defendant to
the case. The assailant’s footprints led to defendant’s backyard. These tracks then led away from
defendant’s home and to the assailant’s location and arrest. This indicates that defendant and the
assailant had the opportunity to briefly contact each other. Moreover, Dorian was wearing Nike
shoes that matched the assailant’s footprints at the time he was arrested. By extension, it is
reasonable to assume that defendant assisted Dorian in changing his clothing and concealing the
firearm. This would explain why Dorian was wearing different clothing that what was described
by the victim when he was arrested, and why no firearm was ever recovered. Viewed in the light
most favorable to the prosecution, this evidence supports the inference that defendant contacted
Dorian after the armed robbery to coordinate stories and assist Dorian in changing his clothes and

                                                 -3-
hiding some physical evidence. See McKewen, 326 Mich. App. at 347 n 1. Therefore, we conclude
that there was sufficient evidence that “the defendant intended the commission of the crime or had
knowledge that the principal intended its commission at the time he gave aid and encouragement.”
See Carines, 460 Mich. at 758 (quotation marks and citation omitted).

                                   II. EVIDENTIARY ERROR

        Next, defendant challenges the introduction of evidence that defendant considers either
irrelevant under MRE 404(b) or speculative.

        After jury selection, the trial court addressed the prosecution’s proffered MRE 404(b)
evidence in reference to a 2012 criminal case involving defendant. The prosecution explained that
in 2012, defendant set up a drug deal with a woman named Rashonda Tyler. According to the
prosecution, defendant called Tyler over to her home. Once in the home, Tyler reported that
defendant was wearing a hood to conceal her face, pretended to have a gun, and demanded money
or drugs. After the robbery, defendant changed her clothing “to fool the victim.” The prosecutor
argued that this evidence showed a common plan or scheme and, in the alternative, a lack of
mistake by defendant in the instant case. The trial court permitted the introduction of this evidence
after finding that this evidence was relevant for a nonpropensity purpose and was not unduly
prejudicial.

        The next day, the prosecution also sought the introduction of a number of text messages
between defendant and Dorian as MRE 404(b) evidence. The prosecution argued that the text
messages showed that defendant participated in an attempted robbery with her son two weeks
before the current incident. Therefore, the text messages were admissible to show that defendant
and her son possessed a common plan or scheme when conducting robberies. Defendant objected
and argued that these text messages were hearsay, violated the Confrontation Clause, and were of
minimal probative value. The trial court permitted the introduction of the text messages as MRE
404(b) evidence.

       We review a trial court’s decision to admit evidence for an abuse of discretion. People v
Bynum, 496 Mich. 610, 623; 852 NW2d 570 (2014). “A trial court abuses its discretion when it
makes an error of law in the interpretation of a rule of evidence.” People v Jackson, 498 Mich.
246, 257; 869 NW2d 253 (2015). Preliminary questions of law are subject to de novo review.
People v Mardlin, 487 Mich. 609, 614; 790 NW2d 607 (2010). A trial court abuses its discretion
when its decision is “outside the range of reasonable and principled outcomes.” People v Mahone,
294 Mich. App. 208, 212; 816 NW2d 436 (2011). “A trial court necessarily abuses its discretion
when it makes an error of law.” People v Waterstone, 296 Mich. App. 121, 132; 818 NW2d 432
(2012). Similarly, the admissibility of prior bad acts evidence is within the trial court’s discretion
and will be reversed on appeal only when there has been a clear abuse of discretion. People v
Crawford, 458 Mich. 376, 383; 582 NW2d 785 (1998).

       Generally, all relevant evidence is admissible. MRE 402. “Relevant evidence means
evidence having any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the evidence.”
MRE 401 (quotation marks omitted). Our Supreme Court previously explained the elements of
relevancy as follows: “Relevant evidence thus is evidence that is material (related to any fact that

                                                 -4-
is of consequence to the action) and has probative force (any tendency to make the existence of a
fact of consequence more or less probable than it would be without the evidence).” People v Sabin,
463 Mich. 43, 57; 614 NW2d 888 (2000). “Materiality, however, does not mean that the evidence
must be directed at an element of a crime or an applicable defense.” Id. (quotation marks and
citation omitted). “A material fact is one that is in issue in the sense that it is within the range of
litigated matters in controversy.” Id. (quotation marks and citation omitted).

       MRE 404(b) prohibits the introduction of relevant prior bad acts for the purpose of showing
propensity. MRE 404(b)(1) provides:

                Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity, or
       absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

        “The first sentence of this rule represents the deeply rooted and unwavering principle that
other-acts evidence is inadmissible for propensity purposes.” People v Denson, 500 Mich. 385,
397; 902 NW2d 306 (2017). “This rule reflects the fear that a jury will convict a defendant on the
basis of his or her allegedly bad character rather than because he or she is guilty beyond a
reasonable doubt of the crimes charged.” Id. However, [t]he second sentence of MRE 404(b)(1)
establishes that other-acts evidence may be admissible for other nonpropensity purposes.” Id. at
398. Our Supreme Court has explained:

       First, that the evidence be offered for a proper purpose under Rule 404(b); second,
       that it be relevant under Rule 402 as enforced through Rule 104(b); third, that the
       probative value of the evidence is not substantially outweighed by unfair prejudice;
       fourth, that the trial court may, upon request, provide a limiting instruction to the
       jury. [People v VanderVliet, 444 Mich. 52, 55; 508 NW2d 114 (1993).]

        The prosecution argues that because the text messages and defendant’s involvement in the
2012 incident demonstrate a distinctive scheme or plan when committing robberies, these prior
bad acts were admissible under MRE 404(b). We agree with the prosecution that evidence
regarding the 2012 incident was admissible under MRE 404(b). First, the evidence was offered
for a proper purpose. The trial court permitted the introduction of this evidence after finding that
this evidence was relevant for the nonpropensity purpose of showing defendant’s common plan
for executing armed robberies. This is expressly provided as a proper purpose under MRE 404(b).

        Second, it is noteworthy that this evidence was material to defendant’s level of intent.
“Materiality is the requirement that the other-acts evidence be related to any fact that is of
consequence to the action.” Denson, 500 Mich. at 401 (quotation marks and citation omitted).
Because the prosecution was required to show that defendant was aware of and gave aid to the
assailant in this case, the evidence of a similar strategy for armed robbery was material to the case
for the purposes of showing that defendant intended to execute this plan.


                                                 -5-
        Third, this evidence was probative of defendant’s strategy and plan when committing
similar armed robberies. See id. at 402 (“In evaluating whether the prosecution has provided an
intermediate inference other than an impermissible character inference, we examine the similarity
between a defendant’s other act and the charged offense.”). In both the instant case and the 2012
incident, the victims were invited to a home where defendant was waiting. In both cases, the
assailants wore hoods covering their faces, used firearms or what appeared to be firearms to
threaten and rob their victims, and changed their clothing immediately following the robbery.

        Defendant was not charged with a crime in the 2012 incident. However, uncharged
“[o]ther-acts evidence may be admissible when the uncharged misconduct and the charged offense
are sufficiently similar to support an inference that they are manifestations of a common plan,
scheme, or system.” People v Felton, 326 Mich. App. 412, 426; 928 NW2d 307 (2018) (quotation
marks and citation omitted). “Mere similarity between the other-acts evidence and the charged
conduct is not sufficient; rather, the effort is to establish a definite prior design or system which
included the doing of the act charged as part of its consummation.” Id. (quotation marks and
citation omitted). However, “distinctive and unusual features are not required to establish the
existence of a common design or plan.” People v Hine, 467 Mich. 242, 253; 650 NW2d 659 (2002).

        The prosecution’s theory of relevance based on a common plan was the similarity between
the instant case and the 2012 incident. In this context, our Supreme Court has held that:

       [i]f the prosecution creates a theory of relevance based on the alleged similarity
       between a defendant’s other act and the charged offense, we require a striking
       similarity between the two acts to find the other act admissible. When the
       prosecution’s theory of relevancy is not based on the similarity between the other
       act and the charged offense, a striking similarity between the acts is not required.
       [Denson, 500 Mich. at 404 (quotation marks and citation omitted).]

        Initially, it is important to note that the presence of facial concealment and using firearms
alone is likely insufficient to establish a common plan or scheme for the purposes of the 2012
incident. The presence of a firearm and concealing clothing in an armed robbery “is so
commonplace and indistinctive that it fails to demonstrate a common scheme.” Felton, 326 Mich
App at 427. However, the bait-and-ambush style utilized by defendant does establish a common
plan or scheme in the execution of an armed robbery. In this case, showing that defendant’s
common scheme for committing armed robbery was a bait-and-ambush style tended to rebut any
argument the victim’s robbery immediately after leaving defendant’s home was a coincidence and
tended to show defendant’s intent and role as a planner of this armed robbery. “In cases in which
the prosecution has relied on similarity in seeking to admit other-acts evidence, this Court and
other courts have frequently prohibited the admission of that evidence under MRE 404(b) due to
the dissimilarity between the other acts and the charged offenses.” Denson, 500 Mich. at 404.

       Evidence of the 2012 incident was also admissible under MRE 403, which provides:

              Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice, confusion of the issues,
       or misleading the jury, or by considerations of undue delay, waste of time, or
       needless presentation of cumulative evidence.

                                                -6-
We conclude that the evidence of defendant’s 2012 incident was relevant and the probative value
was not outweighed by its prejudicial effect. Of course, all evidence of prior bad acts will be at
least minimally prejudicial. However, when balanced against the highly probative value of
rebutting defendant’s argument that the timing of the robbery was a coincidence and showing that
defendant intended to be an aider and abettor to the armed robbery, this evidence was not unfairly
prejudicial toward defendant. See People v Sharpe, 502 Mich. 313, 333; 918 NW2d 504 (2018)
(“All relevant and material evidence is prejudicial; we are concerned only with unfairly prejudicial
evidence that may be given inappropriate weight by the jury or involve extraneous
considerations.”). Because this evidence was offered for a proper purpose and was relevant toward
that purpose, the trial court did not abuse its discretion in admitting defendant’s prior armed
robbery.

        We next address the text messages offered by the prosecution under MRE 404(b). We
conclude that although the text messages between defendant and Dorian were purportedly offered
for a proper purpose, the text messages were not probative of that purpose. The prosecution
submitted the text messages to support its showing of defendant’s common plan or scheme. This
is a proper purpose under MRE 404(b), which provides prior bad acts may be introduced to show
that defendant possessed a “scheme, plan, or system” in executing an action. MRE 404(b). In this
case, the prosecution argued that because defendant utilized text messaging to coordinate an
alleged breaking and entering of a home two weeks earlier, this supported defendant’s use of text
messaging during the instant offense to coordinate a robbery.

        When analyzing the probative value of similar act under MRE 404(b), our Supreme Court
has held that “[t]he degree of similarity that is required between a defendant’s other act and the
charged offense depends on the manner in which the prosecution intends to use the other-acts
evidence.” Denson, 500 Mich. at 402-403. Therefore, as an initial matter, it is important to note
that the prosecution explicitly relied on the similarity of plan and scheme as the basis for the
introduction of these text messages under MRE 404(b).

        The text messages at issue appear to describe an attempted breaking and entering that
defendant conducted with Dorian roughly two weeks before the current case. In the prosecution’s
view, this evidence of an attempted breaking and entering was sufficiently similar to introduce as
evidence of a common plan or practice applicable to the instant armed robbery. The prosecution
points to the late-night nature of both of the robberies and the fact that defendant and the principal
utilized text messaging to coordinate their robbery as evidence of their similarity. However, once
again, the late-night nature of an alleged breaking and entering and the utilization of text messaging
between defendant and her son “[are] so commonplace and indistinctive that it fails to demonstrate
a common scheme.” Felton, 326 Mich. App. at 427. Moreover, any similarity between the alleged
breaking and entering and the current armed robbery is not the type of “striking similarity”
necessary for its introduction as a similar plan or scheme under MRE 404(b). Denson, 500 Mich.
at 404 (quotation marks and citation omitted). Mere similarity is not sufficient alone to establish
a common plan or scheme; rather, there “must be such a concurrence of common features that the
charged acts and the other acts are logically seen as a part of a general plan, scheme, or design.”
People v Steele, 283 Mich. App. 472, 479; 769 NW2d 256 (2009).

       Although the prosecution alleges that these text messages show an attempt to commit a
robbery, we conclude that these text messages, at best, show that defendant and her son attempted

                                                 -7-
to commit the crime of breaking and entering. Compare MCL 750.115 (criminalizing the entering
of a structure without permission) with MCL 750.110a (criminalizing the unlawful entering of a
home with intent to commit a crime within). There is no extrinsic evidence in the record to suggest
that this alleged breaking and entering necessarily involved an attempt to steal property, involved
the use of force, was criminal in nature, or actually occurred.

        The lack of similarity between the two allegedly criminal acts indicates that evidence of
the incident was not particularly probative toward proving a common scheme or plan. At best, the
evidence showed that defendant and her son previously committed the crime of breaking and
entering together. This is not probative toward whether defendant and her son utilized a common
scheme or plan of luring a victim into an area, threatening him with a firearm, and demanding
money two weeks later. The only similarity between these two incidents is the participation of
defendant and her son in potentially nefarious activity. See Denson, 500 Mich. at 407 (“Indeed,
the only similarity between these two incidents is that both were assaults allegedly committed by
defendant. Rather than being sufficiently similar and providing a proper noncharacter purpose for
admission into evidence, the incident served solely to demonstrate defendant’s propensity for
violence.”). The only purpose of this evidence was to show that defendant and her son were the
type of people to commit crimes together. This is impermissible. See MRE 404(b)(1). Therefore,
this evidence was not probative toward the purpose of showing that defendant possessed a common
scheme or plan in committing armed robberies and was inadmissible. Accordingly, the trial court
erred by admitting the text messages.1

         Despite the erroneous admission of the text messages, we cannot conclude that defendant
is entitled to relief, as their admission amounts to harmless error. MCL 769.26 provides:

               No judgment or verdict shall be set aside or reversed or a new trial be
       granted by any court of this state in any criminal case, on the ground of misdirection
       of the jury, or the improper admission or rejection of evidence, or for error as to
       any matter of pleading or procedure, unless in the opinion of the court, after an
       examination of the entire cause, it shall affirmatively appear that the error
       complained of has resulted in a miscarriage of justice.

        “Under MCL 769.26, a preserved, nonconstitutional error is not grounds for reversal
unless, after an examination of the entire cause, it affirmatively appears that it is more probable
than not that the error was outcome determinative.” People v Williams, 483 Mich. 226, 243; 769
NW2d 605 (2009). In essence, these rules require that we refrain from reversing a conviction
unless the error was prejudicial. People v Mateo, 453 Mich. 203, 215; 551 NW2d 891 (1996).




1
  Defendant argues that the trial court also erroneously admitted testimony from Detective Baylis
about why the police failed to find a firearm in defendant’s home, and why a search warrant was
not obtained in this case. Defendant characterizes this evidence as speculative, and presumably
challenges the admission of this testimony under MRE 602. However, defendant fails to cite any
rule of evidence or any caselaw in support of her position, and therefore we deem this argument
to be abandoned. People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998).

                                                -8-
“That inquiry focuses on the nature of the error and assesses its effect in light of the weight and
strength of the untainted evidence.” Id.

        We presume nonconstitutional preserved errors to be harmless, and the defendant bears the
burden of showing that the error resulted in a miscarriage of justice. People v Hawthorne, 474
Mich. 174, 181; 713 NW2d 724 (2006). Error justifies reversal if it is more probable than not that
it affected the outcome. People v Lukity, 460 Mich. 484, 495-496; 596 NW2d 607 (1999). “A
preserved error in the admission of evidence does not warrant reversal unless after an examination
of the entire cause, it shall affirmatively appear that it is more probable than not that the error was
outcome determinative.” People v Burns, 494 Mich. 104, 110; 832 NW2d 738 (2013) (quotation
marks and citation omitted).

        In the aftermath of the assault, police followed the assailant’s footprints back to defendant’s
home. These tracks then led away from defendant’s home and to her son. The victim identified
Dorian as the one who committed the armed robbery. The investigation revealed that defendant
made several phone calls and text messages both before and after the robbery. One of these texts
involved defendant telling Dorian where the victim was parked. When investigators asked about
whether defendant made these phone calls, defendant lied and denied that she made any calls after
9:30 p.m. This physical evidence and communication are strong evidence that defendant was
aware of and assisted Dorian in the commission and cover up of the crime by coordinating and
communicating with him. The jury did not credit her explanations for these contacts. See People
v Lemmon, 456 Mich. 625, 637; 576 NW2d 129 (1998) (“It is the province of the jury to determine
questions of fact and assess the credibility of witnesses.”). Moreover, defendant’s denial that she
made these calls supports an inference that she was aware of and participated in the robbery. “A
jury may infer consciousness of guilt from evidence of lying or deception.” People v Unger, 278
Mich. App. 210, 227; 749 NW2d 272 (2008). Because this case depended heavily on defendant’s
credibility, her choice to deny contact with Dorian in this case weighs in favor of a finding of
harmless error.

        In contrast to this evidence, the text messages were relatively minimal in the context of the
prosecution’s entire case. The text messages only implied that defendant may have previously
attempted to commit a crime with Dorian. Although the prosecution referenced the text messages
in closing statements, the reference was brief and focused on defendant’s plan rather than her
propensity to commit crimes. It is highly unlikely that any error in the introduction of this evidence
was outcome-determinative. Moreover, the trial court provided adequate instruction to the jury
regarding prior bad acts evidence, and we presume that juries follow their instructions. People v
Dupree, 486 Mich. 693, 711; 788 NW2d 399 (2010) (“We presume that the jury followed the trial
court’s instructions.”). Thus, we conclude any evidentiary error was harmless.

       Affirmed.

                                                               /s/ Colleen A. O’Brien
                                                               /s/ Kathleen Jansen
                                                               /s/ Elizabeth L. Gleicher




                                                 -9-